Title: Census, [25 January] 1790
From: Madison, James
To: 


[25 January 1790]

   
   A bill “providing for the actual enumeration of the inhabitants of the United States” was under consideration by the Committee of the Whole.


Mr. Madison Observed that they had now an opportunity of obtaining the most useful information for those who should hereafter be called upon to legislate for their country if this bill was extended so as to embrace some other objects besides the bare enumeration of the inhabitants; it would enable them to adapt the public measures to the particular circumstances of the community. In order to know the various interests of the United States, it was necessary that the description of the several classes into which the community was divided, should be accurately known; on this knowledge the legislature might proceed to make a proper provision for the agricultural, commercial and manufacturing interests, but without it they could never make their provisions in due proportion.
This kind of information, he observed, all legislatures had wished for; but this kind of information had never been obtained in any country. He wished, therefore, to avail himself of the present opportunity of accomplishing so valuable a purpose. If the plan was pursued in taking every future census, it would give them an opportunity of marking the progress of the society, and distinguishing the growth of every interest. This would furnish ground for many useful calculations, and at the same time answer the purpose of a check on the officers who were employed to make the enumeration, forasmuch as the aggregate number was divided into parts, any imposition might be discovered with proportionable ease. If these ideas met the approbation of the house, he hoped they would pass over the schedule in the second clause of the bill, and he would endeavor to prepare something to accomplish this object.
